 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ.H. Rutter-Rex Manufacturing Company,Inc.andAmalgamated Clothing Workers of America AFL-CIO. Cases 15-CA-721 and 15-CA-723October 26, 1973THIRD SUPPLEMENTAL DECISION ANDORDERBy CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYIOn May 29, 1973, Administrative Law Judge Lo-well Goerlich issued the attached Third SupplementalDecision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and the Gen-eral Counsel filed a brief in support of the Adminis-trative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the Ad-ministrative Law Judge's Third Supplemental Deci-sion in light of the exceptions and briefs and hasdecided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and to adopthis recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-' tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, J. H. Rutter-Rex Manufac-turing Company, Inc., New Orleans, Louisiana, itsofficers, agents, successors, and assigns, shall take theaction set forth in said recommended Order.iWe especially agree with the finding of the Administrative Law Judgethat a narrow question was before hun in the remand hearing ordered by theCourt of Appeals for the Fifth Circuit inJ.H Rutter Rex ManufacturingCompany, Inc v. N.L.R.B, 473F.2d 223, i.e., the question of FannieWatford's reinstatement offer as determined from an examination of theBoard files by witness Lacey. The court stated that the Trial Examiner diderr, in not requiring the Board to produce the Watford file for the narrowpurpose of allowing Lacey to refresh his memory. The court also stated thatthe Company was entitled to a new hearing before the Board on the Watfordclaim at which time the Board must permit Lacey to review the Watford fileif a similar situation were to arise Thus, we find that the court's languageregarding a new hearing was indeed hunted, as found by the AdministrativeLaw Judge.We also find that two inadvertent typographical errors in the Decision ofthe Administrative Law Judge require correction Thus, the dates shown as1972 and 1973 on p. 3, 1. 7, of the Decision should actually appear as 1962and 1963. In addition, p 4, 1. 24, of the Decision which reads "had beencommunicated to the discrimmatees" should actually appear as "had notbeen communicated to the discnminatees."THIRD SUPPLEMENTAL DECISIONLOWELL GOERLICH, Administrative LawJudge: On Febru-ary 21, 1973, the Board issued an Order Reopening Recordand Remanding Proceeding to Regional Direction for Fur-ther Hearing as follows:On November 5, 1971, following issuance of theopinion of the Supreme Court of the United States inthis proceeding, the National Labor Relations Boardissued a Second Supplemental Decision and Order inwhich it ordered Respondent to pay certain enumerat-ed employees the amounts of net backpay awardedthem. In particular, the Board ordered Respondent topay Fannie M. Watford $9,592 with interest.Thereafter, upon a petition to review the Board'sOrder filed by Respondent, and a cross-application forenforcement thereof filed by the Board, the UnitedStates Court of Appeals for the Fifth Circuit enforcedthe entire backpay order with the exception of the Wat-ford claim. In that case, the Court found that "theBoard erred in refusing to produce Watford's file forthe purpose of allowing refreshment of witness Lacey'smemory" and because such refusal was prejudicial, Re-spondent "is entitled to a new hearing before the Boardon the Watford claim, at which time the Board mustpermit Lacey to review the Watford file is a similarsituation arises." The Court remanded the Watfordclaim for further proceedings not inconsistent with itsopinion. Accordingly, the Board having accepted theremand,IT IS HEREBY ORDERED that the record in this proceed-ing be, and it hereby is, reopened and that a furtherhearing be held before an Administrative Law Judge tobe designated by the Chief Administrative Law Judgefor the purpose of taking evidence on the Watfordclaim in accordance with the Court's remand of Janu-ary 16, 1973.IT IS FURTHER ORDERED that this proceeding be, and ithereby is, remanded to the Regional Director for Re-gion 15 for the purpose of arranging such further hear-ing, and that the Regional Director be, and he herebyis,authorized to issue notice thereof.IT IS FURTHER ORDERED that, upon the conclusion ofsuch further hearing, the Administrative Law Judgeshall prepare and serve upon the parties a Third Sup-plemental Decision containing findings of fact uponthe evidence received, conclusions of law, and recom-mendations; and that following service of the ThirdSupplemental Decision upon the parties, the provisionsof Section 102.46 of the Board's Rules and Regulations,Series 8, as amended, shall be applicable. [Footnotesomited.]Thereafter, on April 10, 1973, pursuant to the remand,this matter came on for hearing at New Orleans, Louisiana.John T. Lacey, the witness referred to in the court's remand,and John M. Drake testified for the Respondent. DuringLacey's examination, the Board's files, as directed by thecourt, were made available for Lacey's examination. Theadditional testimony of Lacey and Drake and the briefs andarguments of the parties have been examined in the light of206 NLRB No. 80 J: H. RUTTER-REX MFG. CO.657the record as a whole and the demeanor of the witnesses.In its opinion on remand, the court of appeals stated thattheRespondent's request for Lacey's further testimony"had a very narrow focus and purpose. Lacey had stated onthe stand quite clearly that if he could see the file, he mightbe able to clear up in his own mind the narrow question ofFannie Watford's reinstatement offer." tIt isthis narrowquestion which is now before the Administrative Law Judgeand to which this decision on remand must be confined 2In the Administrative Law Judge's initial decision in thismatter it was stated that "[t]he Respondent claims that Wat-ford was offered employment by the Respondentsometimein December 1961. The Respondent produced no crediblewritten or oral substantiating evidence to support this con-tention." 3 At the remand hearing, certain exhibits and thetestimony of Lacey and Drake were seemingly offered tocure this lack. Citing this evidence, the Respondent no lon-ger relies on the December 1961 date, but now asserts in itsmemorandum, "There arethree distinct possibilitiesfor anearlier cutoff date on the Watford claim. First, January,1972; second, September 30,1973; and, a date in 1967."(Emphasis supplied.)First:Exhibits offered on remand by the Respondentreveal that, Watford filed employment applications with theRespondent on December 4, 1961, and September 27, 1963.In addition, a company "Absentee Form" dated November27, 1971, was offered, indicating that Watford "called andasked if we had opening-told by J. Drake that she shouldcome inand fill out an application-we have opening forexperienced operators.A letter from Lacey to Respondent's attorney, Lund, dat-ed July 17, 1970, was also offered in which Lacey indicatedthat he "would recommend in settlement of the Supplemen-tal backpay at this time" certain minimum amounts fordiscriminatees including Watford. Watford's claim was setat $590. It is suggested that from this low figure it shouldbe concluded that Lacey had information that Watford hadbeen offered a reinstatement which tolled backpay muchearlier than that contended by the General Counsel. How-ever, Lacey, after several stabs at explaining the source ofthe figure, finally testified that the $590 figure was based"on lack of search and also other earnings made at Louisi-ana Garment.- 4The "three distinct possibilities" were referred to by'La-cey as follows:First offer, January 1962.Information in regard to thisoffer was derived by Lacey from information given to an-other examiner, John Immel, which Lacey "happened" topick up in the file.5 This offer followed Watford's telephonecall on November 27, 1961, and her application filed onDecember 4, 1961, and was apparently pursuant to the ap-plication. The offer was "limited to her coming back on theparticular day in which the call was made and she happenedto be sick on that day." Lacey did not consider this offer tobe adequate since Watford was not told that she couldreturn when she had recovered from her illness 6 and hebelieved that offer may have been tied to her application.7It further appears that this offer was the one referred to byWatford in her testimony which she fixed as occurring in1958 or 1959.Second offer—sometimein 1967.In respect to this offer,Lacey's recollection was refreshed from undated notes inthe file which he thought were the result of a communica-tion from Watford in the "general neighborhood of Marchor April or early May of 1970." Watford related to Laceythat she had received an offer "sometime in 1967"; thatprior to the offer she had filled out an application for em-ployment; and that she did not accept the "apparent" offerbecause she was employed at the time.Third offer, exact date not established.Lacey testified thatthe offer was made to Attorney Jackson by either AttorneyRead or Attorney Lund, but was never communicated toWatford. Lacey did not consider the offer a "proper" offerbecause it had been communicated to the discriminatees 8Second:The Board's Order in the instantcase(115 NLRB388, 391) enforced by the Court of Appeals for the FifthCircuit (245 F.2d 594) required among other things that theRespondent "Upon application, offer immediate and fullreinstatement to their former ' or substantially equivalentpositions to all those employees who went on strike April 21,1954, or thereafter,9without prejudice to their seniority orother rights and privileges,dismissing if necessaryall personshired on or after that date, and make such applicants wholefor any loss of pay suffered by reason of the Respondent'srefusal, if any, to reinstate them, in the manner set forth inthe section of the Intermediate Report entitled "The Reme-iJ H. Rutter-Rex Manufacturing Co, Inc. v. N.LR.B, 473F.2d 223, 239(C.A. 5, 1973).2 Thus the contention of the Respondent that Watford should be barredfrom backpay during the period 1961 through 1963 because of willful loss ofearnings is not before theAdministrative Law Judgefor decision on remand.However, if it were a consideration,Lacey's testimonyon this subject wasso vague and speculative that it warrants no probative value in the light ofWatford's heretofore credited testimony.3 In this respect the court of appeals opined (J.H. Rutter-Rex Manufactur-ing Co., Inc. v. N.L.R B., supra,235), "The Company lacked specific docu-mentation for its allegation that Watford was offered reinstatement in 1961,and sought the testimony of Lacey "4 In any event the figures set out in Lacey's letter do not support theconclusion,since, by comparison with the Board's findings,many areinaccu-rate. For example, BeatriceWhiteLane: Lacey-$680, Board-$3,007; Lear-son: Lacey-$2,725, Board-$1,591; Landry. Lacey-$952, Board-$192;Green:Lacey-$2,645,Board-$3,536;Johnson.Lacey-$2,176,Board- $2,772,Allen:Lacey-$1,960, Board-$2,543. In reference toWatford's figure, Lacey explained,"I am rather convinced from havingreviewed the files that it was quite an inexact figure ... this figure that Iliadarrived at, $590, which appears in one of these letters, was obviously inexact.... And there again in making that determination of that figure I doubtat that time I had any records which would have reflected what Watfordwould have earned had she been employed at Rutter-Rex itself." Lacey'stestimony on this subject sheds no light on whether Watford had received avalid offer of reinstatement5As noted by the court of appeals this kind of testimony ascends to the"second level of hearsay" and the use of such testimony "cannot be consid-ered conducive to the ascertainment of a reliable factual picture and indeedmight be counterproductive to the search for truth."The Respondent had a policy of allowmg employees to return to workafter illnesses. See court of appeals decision,supra7 By this, apparently Lacey meant that she, in response to the application,was offered employment as a new employee rather than as a reinstatedemsployee with all rights and privileges.Apparently the Respondent does not claim that the third offer tolledbackpay because in the conclusion of its memorandum it contends only that"the backpay of Fannie Watford should be tolled as of January 1962. Alter-natively, in event this date is considered inappropriate, the claim should betolled no later than September 30, 1963."9Watford was in this group. 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDdy." 10 (Emphasis supplied.) Thus the offer required underthe Order was more demanding than a bare offer of a job.Itwas the Respondent's obligation by its offer to afford"full and complete reinstatement privileges" to Watford.(Cf.Mission Rubber Company, Inc.202 NLRB No. 17.) Thismeant that the Respondent, in order to have tolled backpay,must have offered Watford not only her "former or substan-tially equivalent" position but also all privileges and rights,including seniority rights which obtained to her job.11 "Thereinstatement obligation properly rests with the Respondentand is satisfied only by a valid and unconditional offer ofreinstatement," 12 which is only valid and unconditional ifthe offer is coextensive with the order for reinstatement. Anoffer to return as a new employee 13 or an offer which doesnot allow reasonable time in which to report for work 14 ordoes not allow reasonable latitude in reporting because ofillness does not constitute an offer which will toll backpay.Lacey's testimony, if given its greatest probative weight,does not establish that"the Respondent was affording Wat-ford "full and complete reinstatement privileges." Indeedthe implication is that by these offers, shortly followingWatford's applications for employment, the Respondentmeantto treat her as a new employee. Such conclusionsurely follows from Drake's communication to Watford onNovember 21, 1961, in which he told her that he had open-ings but that she should fill out an application. Had heintended to treat her other than as a new employee,it seemsreasonable that he would have offered her a job forthwith.Moreover, while Lacey testified that the Respondent hadofferedWatford jobs, there is no credible evidence thatthese jobs were thesame asher position or substantiallyequivalent positions. Nor is there a scintilla of evidence thatthe job offers contemplated a restoration of her seniority, ifany, and her other full and complete reinstatement privileg-es.15To produce such proof was the burden of the Respon-10 The "Remedy" required "payment to each of them of a sum of moneyequal to that which he would normally have earned, less his net earnings,during the period from 5 days after the date on which he applies for reinstate-ment to the date of the Company's offer of reinstatement "11 "In computing backpay awards the Board endeavors to restore theemployee to the status quo he would have enjoyed if he had not beendiscriminatorily discharged."NLR.B. v. Robert Haws Company,403 F.2d979, 980 (CA. 6).12Harrahs Club,158 NLRB 758, 759, fn 113 SeeTennessee Packers, Inc, Frosty Morn Division,158 NLRB 1316.14 SeeHarrah's Club,158 NLRB 75815While Lacey reported that Watford turned down the second offer be-dent for the "burden of proving facts that show no liabilityor that mitigate the extent of damages" is on the employerin-a backpaycasearising out of an employer's unfair laborpractices.N.L.R.B. v. Robert Haws Company, supraat 981.See alsoJ.H. Rutter-Rex Manufacturing Company, Inc. v.N.L.R.B.,399 F.2d 356 (C.A. 5). The Respondent has notmet this burden as to Watford's claim by the evidence of-fered in this proceeding." In this regard, the testimony ofLacey and Drake and the exhibits offered in the remandhearing have been weighed.Accordingly, ittis found that backpay owed Watford isthe same as in the Board's Second Supplemental Decisionand Order-$9,592.Upon the basis of the foregoing findings of fact and con-clusionsof law, and the entire record before the Administra-tive Law Judge, and pursuant to Section 10(c) of the Act,it is recommended that the Board issue the following:"THIRD SUPPLEMENTAL ORDERRespondent, J. H. Rutter-Rex Manufacturing Company,Inc.,New Orleans, Louisiana, its officers, agents, succes-sors, and assigns, shall make Fannie M. Watford whole bypayment to her of $9,592, together with interest at the rateof 6 percent per annum, commencing June 2, 1964, andcontinuing until the amount is paid in full, but minus taxwithholding required by Federal and state laws. ,cause shewas employed elsewhere, the offer turned downfor such reasonwould not have tolled backpay because thereis no persuasiveevidence thatthe offer which was tendered by the Respondent included in its scope an offerof her former position or a substantially equivalent position and restorationof her full and complete reinstatement privileges CfBurnupand Sims, Inc.,157 NLRB 366, enfd. 383 F.2d 987 (C.A.5); Rushton & Mercier WoodworkingCo., Inc. and Rand & Co, Inc.,203 NLRB No. 17.16 In respectto the 1967 offer, the Respondentclaims thatitwas tenderedm 1963Its claim isbased on the fact that the offer followed an applicationfor employment with the Respondent and that the last application filed byWatford with the Respondent was in September 1963. Furthercorroborationis claimedin the fact that Watford turned the offerdown because she wasworking elsewhere.Since shewas not working in 1967 but was on strike fromLouisiana Garment and was working the last quarter of 1963,the Respon-dent reasonsthat being unemployed in 1967 she would not have turned thejob down, but would have rather turned the job downin 1963 when she wasemployed. Whether the offer occurred in 1963 or 1967 need not be decidedsince,whether the offer was tendered in 1963 or 1967, it was an invalid offer.17 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulationsof the National Labor Relations Board,the findings,conclusions,and recommended Third Supplemental Order hereinshall, asprovided in Sec. 102.48 of the Rules and Regulations, be adopted by theBoard andbecome its findings, conclusions, and Order, and all objectionsthereto shall be deemed waived for all purposes.